Case 1:19-mj-00139-KLM Document 23 Filed 06/26/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Action No. 1:19-mj-00139-KLM-2


UNITED STATES OF AMERICA,

      Plaintiff,

v.

DOUGLAS DANIEL AMAYA-ARRIAGA,

     Defendant.
______________________________________________________________________

                         ORDER OF DETENTION
______________________________________________________________________

      THIS MATTER came before the court for a detention hearing on 6/26/2019, after

the Government moved for detention under 18 U.S.C. § 3142. Defendant, through

counsel, indicated to the Court that Defendant consented to detention, thus waiving the

right to a detention hearing and agreeing, voluntarily, to detention. See United States v.

Clark, 865 F.2d 1433, 1436 (4th Cir. 1989) (“We now hold that both the time requirements

and the detention hearing itself provided for in section 3142 are waivable.”)

      The Court has taken judicial notice of the docket entries and weighed the factors

listed in the Bail Reform Act. 18 U.S.C. § 3142(g). Based on this information, Defendant’s

consent to detention, and the nature and circumstances of the alleged offense, the Court

finds by a preponderance of evidence that no condition or combination of conditions of



                                            1
Case 1:19-mj-00139-KLM Document 23 Filed 06/26/19 USDC Colorado Page 2 of 2




release will reasonably assure Defendant’s appearance as required. This is largely due

to the weight of the evidence against the Defendant (which is strong), and the nature and

circumstances of the alleged offense: the Defendant is alleged to have knowingly

escaped and attempted to escape from the GEO Contract Detention Facility, wherein he

was lawfully in custody by direction of the Attorney General in connection with ongoing

proceedings for exclusion or expulsion under the immigration laws.

       IT IS ORDERED that Defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a corrections facility

separate, to the extent practicable, from persons awaiting or serving sentences or being

held in custody pending appeal; and

       IT IS FURTHER ORDERED that Defendant is to be afforded a reasonable

opportunity to consult confidentially with defense counsel; and

       IT IS FURTHER ORDERED that upon order of this Court or on request of an

attorney for the United States, the person in charge of the corrections facility shall deliver

Defendant to the United States Marshal for appearances in connection with these

proceedings.


DATED: 6/26/2019
                                                         BY THE COURT:

                                                         _________________________
                                                         S. Kato Crews
                                                         United States Magistrate Judge

                                              2
